HAWTHORNE, Justice
(dissenting).
After further deliberation I am of the opinion that the decision of this court in State v. Jones, 220 La. 381, 56 So.2d 724, was erroneous and should not be followed in this case, although I signed that opinion when it was rendered. Unfortunately, I was forestalled from making known in that case my change of opinion because the State did not see fit to ask the court for a rehearing. Contrary to the reason given in the majority opinion for the failure to apply for the rehearing, a rehearing was not asked for because the statute is “unpopular” with certain law enforcement officers because it gives them a great deal of work and trouble in its -application. Furthermore, some of these officials, whose duty it is to enforce the law and to assist this court in upholding the validity of criminal statutes, are satisfied and pleased with the decision of the court in that case, which has the effect of nullifying the statue insofar as it is applicable to illegitimate children unless they are acknowledged in the manner provided by law.
I am of the opinion that the reasoning in that case and in this one is unsound for several reasons. By referring to the Civil Code and applying its provisions in this criminal matter, the court has completely disregarded the rules set out in the Criminal Code, LSA-R.S. 14:1 et seq., to be used' as a guide by the courts in interpreting its. provisions. Article 3 of the Code admonishes us that, “ * * * in order to. promote justice and to effect the objects, of the law, all of its provisions shall be given a genuine construction, according to-the fair import of their words, taken in. their usual sense, in connection with the context, and with reference to the purpose-of the provision”. The words “illegitimate-child” -have a commonly accepted and well defined meaning, and are well understood by everyone, laymen as well as lawyers. An illegitimate child is one born out of wedlock. When this meaning is considered in the-light of the purpose of provisions requiring the support of such children, it is impossible to reach the conclusion arrived at by the-majority. (All italics mine.)
The provision of Article 3 of our Code-authorizing the courts to look to the purpose of the statutes in applying them is. a generally recognized rule of statutory construction. It has been said that:
“In construing a law of doubtful meaning or application, the policy which induced its enactment, or which was designed to be-promoted thereby, is a proper subject for consideration, where such policy is clearly-apparent or can be legitimately ascertained. Indeed, the proper course in all cases is to-adopt that sense of the words which pro*558motes in the fullest manner the policy of the legislature in the enactment of the law, and to avoid a construction which would alter or defeat that policy, where the construction ■ in harmony with the policy is reasonably consistent with the language used. * * *
‡ ‡ ‡ ‡
“The purpose for which a statute is enacted is of primary importance in the interpretation thereof. Indeed, a statute is often regarded as speaking as plainly by means of the purpose which underlies it as in any other manner. In any event, in the interpretation of a statute of doubtful meaning, it is proper to take into consideration its purpose or object, or the aim, design, motive, or end in view, or the aspirations intended to- be efficiently embodied in the enactment. The construction of the statute should be made with reference to the purpose of the statute, or in the light thereof, and in harmony and conformity therewith, in order to aid, advance, promote, subserve, support, and effectuate such aim, design, motive, end, aspirations, or object.
“ * * * Under these rules, a construction should be avoided which would operate to impair, pervert, frustrate, thwart, nullify, or defeat the object of the statute. 50 Am.Jur., Statutes, §§ 298, 303, pp. 279, 283.
With these rules in mind, it is appropriate now to examine the purpose of the statute involved here. Statutes which compel fathers to support their illegitimate children are enacted for the purpose of preventing those children from being charges of the State and the community. 3 Vernier, American Family Laws, § 162, p. 112; 4 ibid., § 234, p. 60; Note, 28 North Carolina L.Rev. 119; Note, 15 Fordham L.Rev. 282; Note, 4 Tulane L.Rev. 315; Note, 11 Cornell L.Quar. 245; see Allen v. Hunnicutt, 230 N. C. 49, 52 S.E.2d 18. Furthermore, criminal statutes have been enacted to provide relief where there is no effective civil remedy. 3 Vernier, op.cit. supra. A policy which allows these children to become charges of the State tends to pauperize its citizens and is seriously detrimental to the public welfare. It was appropriately pointed out by Mrs. Harriet Spiller Daggett in 1933 in her report on the work of the Children’s Code Committee, of which she was chairman, that this state .was without a means of relief for cases where the father takes care not to acknowledge the child and where financial assistance from him for the mother and child is necessary and just. She also pointed out that Louisiana, Texas, and Virginia were the only states which did not compel the father to support his illegitimate child. ' See Daggett, A Compilation of Louisiana Statutes Affecting Child Welfare and The Report of the Louisiana Children’s Code Committee 343 (1933). It cannot be denied that an unacknowledged child in need of support is as costly to the State as an acknowledged one. It is my opinion, therefore, that the court in ignor*560ing completely the plain terms and the purpose of the statute has misconstrued it.
There is no legal basis for the reasoning of the majority that a corresponding civil obligation must be found before a criminal statute penalizing a failure to act can be enforced. Since the criminal statute itself is sufficient to require the parent to support his illegitimate child, I am at a loss to understand why the majority feel that, in order to ascertain whether there is a duty to support, they must resort to the Civil Code, and, finding no enforceable civil obligation except where the illegitimate child has been acknowledged, they conclude that the statute can be applicable only to acknowledged illegitimate children. In my opinion a criminal statute which by its very terms compels support of all illegitimate children, without making a distinction as to acknowledged or unacknowledged children, is sufficient of itself to effectuate that purpose.
The Legislature has full power to make triminal any act or omission to act which it deems necessary for the public good, provided that by so doing it does not violate the provisions of the state or federal Constitution. If in the statute the word “illegitimate” had been specifically amplified to include unacknowledged children, would this court nevertheless limit the statute to children to whom a civil duty was owed by the parent, and, if so, under what authority? Under such a clear expression of legislative intent, would this court nevertheless go to the Civil Code to construe that intent? If it did so, it would obviously be substituting its own social and economic policy for that of the Legislature.
The majority has placed undue emphasis on the sentence “Solely for the purpose of determining the obligation to support, the court shall admit proof of paternity or maternity, or both”. The provision clearly concerns itself with a matter of evidence and not with the definition of the crime. Its function could only be to limit the purpose of proof of maternity or paternity.
The majority opinion in this case not only has violated the plain provisions of Article 74 of the Criminal Code but has done violence to Article 18 as well and to the Civil Code also when it declares that appellant’s failure to support was justified under Paragraph (3) of Article. 18 because his conduct was “authorized by law”. The civil law has not authorised the parent of an unacknowledged illegitimate child not to support it. I submit that no law of any civilized community has yet stooped to such a low estate. Article 180 of the Civil Code defines illegitimate children as those born out of marriage. By Article 239 it is recognized that, although illegitimate children, generally speaking, belong to no family, “Nevertheless nature and humanity establish certain reciprocal duties between fathers and mothers and their illegitimate children”, and by Article 240, “Fathers and *562mothers owe alimony to their illegitimate children, when they are in need * * * By Article 242 the illegitimate children are denied the right to sue for this alimony unless they have been acknowledged. These provisions deny an illegitimate child who is not acknowledged the right to sue for the alimony that he is owed, but by no means can they be construed as authorising the father of an unacknowledged child not to support it so that he would be justified in his criminal act of failure to support. The reasoning of the majority is extremely dangerous because it is tantamount to saying that, if one accused of a crime can show that his act is not also contrary to the civil law and that no civil remedy exists for his act, it is justified because legal under the civil law. Our redactors could never have intended such a meaning by the words “authorized by law”.
Moreover, Article 18 of the Criminal Code could not possibly be considered in harmony with the decision in the Jones case, supra, but on the contrary is ■ inconsistent with it. This court in the Jones case decided that the act charged was not criminal. If Article 18 dealing with justification has any application, the act must be criminal because by a plea of justification a defendant admits a criminal act and seeks to avoid punishment for it on the ground that it was justified.
For these reasons I respectfully dissent.